Case 4:20-cv-00596-JED-CDL Document 1-2 Filed in USDC ND/OK on 11/20/20 Page 1 of 2




                            Exhibit 2
   Case 4:20-cv-00596-JED-CDL Document 1-2 Filed in USDC ND/OK on 11/20/20 Page 2 of 2


                                               River Brewhouse - 2380 Muskogee Ave.
                                                                 Tahlequah, OK 74464




                                                                  Muskogee Av
                                                                                           Rayne St


                        River Brewhouse




                                                                             e
                        2380 Muskogee Ave.
                        Tahlequah, OK 74464




                             2.03 Acres m/l
                                                                "

                                                                              Sign:
                                                                      "Casino Coming Soon"
                                                                                 Muskogee Av




    ®
Legend
     2.03 Acre Parcel
                                                                                            e




                              0     50   100          200
                                                        Feet
                                                                             Ex 2, Page 1 of 1
